UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7135


JERRY L. ADAMS,

                  Petitioner - Appellant,

          v.

JAMES V. BEAL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cv-00594-MFU-RSB)


Submitted:   January 31, 2017               Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry L. Adams, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry L. Adams seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.               The order

is not appealable unless a circuit justice or judge issues a

certificate    of    appealability.         See   28   U.S.C.   § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2012).        When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   petition      states   a   debatable    claim     of   the   denial   of    a

constitutional right.         Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Adams has not made the requisite showing.                 Accordingly, we deny

his motion for discovery, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts and    legal    contentions     are    adequately      presented   in   the




                                       2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3